Jackson, Justice.
1. In this case a very natural mistake occurred in naming the parties, both in the motion for new trial and in making out the bill of exceptions. The Central Railroad Company had leased the Southwestern Railroad, and the two roads were really identical in interest, and employed for the most part the same counsel, the Central paying the fees. In a contest between Craig and the Southwestern, the name of' the Central was used in the motion for new trial, and then on bill of exceptions to bring the case here, when the motion was denied by the superior court. These being two distinct entities — different persons in law — of course the bill of exceptions was dismissed. 59 Ga., 185.
An extraordinary motion for a new trial was then made, and it was refused, and error is assigned on that refusal.
We do not think that the record shows such facts as make a case for the interposition of equity, or for the grant of a new trial at law as in case of an extraordinary motion under the Code.
2. But even if we did think so, our examination of the-record shows a case on the merits against the railroad company in our judgment. So that the company is in no wise-hurt by the very natural mistake made by the able and cautious counsel who represents it with so much zeal, energy^ care and ability.
Judgment affirmed.